


GIBRALTAR INDUSTRIES, INC.
2015 MANAGEMENT STOCK PURCHASE PLAN


_____________________________




The Board of Directors of Gibraltar Industries, Inc., a Delaware corporation
with offices at 3556 Lake Shore Road, Buffalo, New York (the “Company”) has,
subject to the approval of the stockholders of the Company, authorized the
establishment of the Gibraltar Industries, Inc. 2015 Equity Incentive Plan (the
“Omnibus Plan”) to be effective May 7. 2015, to enable the Company to grant
awards of equity based compensation to its employees and to non-employee
directors, consultants and independent advisors providing services to the
Company or its affiliates.


In connection with the Company’s establishment of the Omnibus Plan, the Company
desires to establish a uniform set of principals under the company’s
non-employee directors and certain of the Company’s management employees will be
permitted, effective as of January 1, 2016, to purchase Restricted Units which
the Company is authorized to issue pursuant to the Omnibus Plan through the
terms of a separate plan contained in this plan document and known as the
Gibraltar Industries, Inc. 2015 Management Stock Purchase Plan (the “Plan”).


Pursuant to the terms of the Plan and the Omnibus Plan, the Plan is to be
treated as an instrument evidencing the grant of an Award under the Omnibus
Plan.


In connection with the foregoing, the Company hereby adopts the following as the
Gibraltar Industries, Inc. 2015 Management Stock Purchase Plan effective as of
May 7, 2015.




ARTICLE 1.
DEFINITIONS


The following words and phrases, when used in this Plan, shall have the
following meanings, unless a different meaning is plainly required by the
context:


1.01    Account means the account or accounts established and maintained by the
Committee for each Participant to reflect the number of Restricted Units
allocated to the Participant and to reflect the amount which is payable to such
Participant under the terms of this Plan.


1.02    Affiliate means any corporation under common control with the Company
within the meaning of Internal Revenue Code Section 414(b) and any trade or
business (whether or not incorporated) under common control with the Company
within the meaning of Internal Revenue Code Section 414(c).


1.03    Annual Base Salary Deferral means the amount, if any, of the Base Salary
deferred by an Eligible Employee with respect to services performed for the
Employer in a calendar year, which amount will be determined by the Base Salary
Deferral Election Form delivered by the Eligible Employee to the Committee no
later than December 31 of the calendar year ending immediately prior to the
calendar year with respect to which the Eligible Employee performs the services
resulting in an entitlement to payment of the Base Salary which the Eligible
Employee has elected to defer his receipt of.


1.04    Annual Bonus Deferral means the amount, if any, of the Bonus deferred by
an Eligible Employee with respect to services performed by the Eligible Employee
for a calendar year, which amount will be determined by the Bonus Deferral
Election Form delivered by the Eligible Employee to the




--------------------------------------------------------------------------------




Committee no later than June 30 of the calendar year with respect to which the
Eligible Employee performs services for the Employer resulting in the
entitlement to payment of a Bonus (which the Eligible Employee has elected to
defer the receipt of) in the following calendar year.


1.05    Annual Director Fee Deferral means the amount, if any, of the Director
Fees deferred by a non-Employee Director with respect to services performed in a
calendar year, which amount will be determined by the Director Fee Deferral Form
delivered by the Director to the Committee no later than December 31 of the
calendar year ending immediately prior to the calendar year with respect to
which the Director performs the services resulting in an entitlement to payment
of the Director Fees which the Director has elected to defer his receipt of.


1.06    Annual Bonus Plan means the Gibraltar Industries, Inc. Annual Incentive
Compensation Plan as adopted by the Board of Directors on November 30, 2004, as
amended from time to time after such date.


1.07    Applicable Interest Rate means, for each Plan Year, an annual rate of
interest equal to the sum of: (a) two percent (2%); and (b) the average of the
annualized rates of interest payable on ten (10) year U.S. Treasury Notes, as
reported by the Federal Reserve Board on a weekly average basis for the four
weeks in which January 1, April 1, July 1 and October 1 of the Plan Year occur.


1.08    Base Salary means an amount equal to the total salary or wages paid or
payable by an Employer to an Eligible Employee at the Eligible Employee’s
regular rate for services actually rendered during a calendar year excluding
commissions, overtime and bonuses for any such calendar year.


1.09    Base Salary Deferral Election Form means the form which an Eligible
Employee is required to execute and deliver to the Committee in order to defer
his receipt of any portion of his Base Salary. If an Eligible Employee desires
to defer any portion of his Base Salary, the Eligible Employee must execute and
deliver a Base Salary Deferral Election Form to the Committee no later than
December 31 of the calendar year immediately preceding the calendar year in
which the Base Salary of the Eligible Employee which is to be deferred would be
payable to the Eligible Employee for services rendered. The Base Salary Deferral
Election Form: (a) shall specify: (i) the portion, if any, of the Base Salary of
an Eligible Employee which the Eligible Employee is electing to defer; and (ii)
the form in which such deferred Base Salary is to be paid; and (b) shall contain
such other information as may be determined by the Committee in its discretion.


1.10    Base Salary Deferral Unit means each Restricted Unit which is allocated
to the Account of a Participant that is an Eligible Employee pursuant to the
provisions of Section 4.04.


1.11    Beneficiary means any person, firm, corporation, trust or other entity
designated, in writing, by a Participant to receive any payment or distribution
required to be made under this Plan upon or after the Participant’s death, or if
none, the Participant’s spouse, or, if neither, the Participant’s estate.


1.12    Board of Directors means the Board of Directors of the Company.


1.13    Bonus means the amount, if any, payable to an Eligible Employee under
the terms of the Annual Bonus Plan for services rendered by the Eligible
Employee to the Company or any Affiliate of the Company for a calendar year. The
determination of the Committee of the amount of an Eligible Employee’s Bonus
within the meaning of the foregoing shall be conclusive.






--------------------------------------------------------------------------------




1.14    Bonus Deferral Election Form means the form which an Eligible Employee
is required to execute and deliver to the Committee in order to defer his
receipt of any portion of his Bonus. If an Eligible Employee desires to defer
any portion of his Bonus, the Eligible Employee must execute and deliver a Bonus
Deferral Election Form to the Committee no later than June 30 of the calendar
year in which the Eligible Employee performs the services for the Employer
resulting in the entitlement to payment of a Bonus (which the Eligible Employee
has elected to defer the receipt of) in the following calendar year. The Bonus
Deferral Election Form: (a) shall specify: (i) the portion, if any, of the Bonus
of an Eligible Employee which the Eligible Employee is electing to defer; and
(ii) the form in which such deferred Bonus is to be paid; and (b) shall contain
such other information as may be determined by the Committee in its discretion.


1.15    Bonus Deferral Unit means each Restricted Unit which is allocated to the
Account of a Participant that is an Eligible Employee pursuant to the provisions
of Section 4.04.


1.16    Cause means that the Committee has determined (and provided the Eligible
Employee a written statement of its determination) that the Eligible Employee
has engaged in egregious acts or omissions which have resulted in material
injury to the Company and its business.


1.17    Change in Control means the occurrence of any of the following:


(a)During any twelve-consecutive month period, any “person” or group of persons
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) other than the Company, an Affiliate of the
Company or an employee benefit plan sponsored by the Company becomes the
“beneficial owner” (as defined in section 13(d) of the Exchange Act) of thirty
five percent (35%) or more of the then outstanding voting stock of the Company
through a transaction which has not (or a series of transactions which have not)
been arranged by or consummated with the prior approval of the Board of
Directors; or


(b)a majority of the members of the Board of Directors is replaced during any
consecutive twelve-month period by Directors whose appointment or election is
not endorsed by a majority of the members of the Board of Directors prior to the
date of appointment or election; or


(c)the Company enters into a Merger Sale Agreement; provided however, that the
entry into a Merger Sale Agreement shall only be deemed a “Change in Control” if
the Eligible Employee’s employment with or service to the Company and all of its
Affiliates is terminated by his Employer without Cause or by the Eligible
Employee for a Good Reason, in each case, at any time during the period
beginning on the date the Merger Sale Agreement is executed and ending on the
date the transaction contemplated by the Merger Sale Agreement is consummated;
or


(d)the consummation of a Merger Sale.


1.18    Common Stock means the common stock (par value $0.01 per share) of the
Company.


1.19    Committee means: (a) with respect to any Eligible Employee that is an
Executive Officer, the Compensation Committee of the Board of Directors; (b)
with respect to any non-Employee member of the Board of Directors, the
Compensation Committee of the Board of Directors; and (c) with respect to any
Eligible Employee that is not an Executive Officer, the administrative committee
appointed to administer this Plan pursuant to Section 9.01 hereof.






--------------------------------------------------------------------------------




1.20    Compensation means an amount equal to the total salary or wages paid or
payable by an Employer to an Eligible Employee at the Eligible Employee’s
regular rate for services actually rendered including commissions, overtime and
bonuses (whether or not any such salary, wages, commissions, overtime or bonus
is actually paid to the Eligible Employee as a result of the Eligible Employee’s
election to defer receipt of such compensation) but excluding the amount of any
contributions allocated to the account of the Eligible Employee under the terms
of the Gibraltar 401(k) Plan and the amount of any other contributions or
benefits made to or for the benefit of the Eligible Employee under any qualified
or non-qualified pension, profit sharing, insurance, hospitalization or other
plan or policy maintained by the Company for the benefit of any such Eligible
Employee. The decision of the Committee as to what constitutes Compensation
within the meaning of the foregoing definitions shall be conclusive.


1.21    Deferred Compensation Election Form means, for Base Salary or Bonuses
deferred by an Eligible Employee on or after January 1, 2016, as required by the
context, a Base Salary Deferral Election Form or a Bonus Deferral Election Form.


1.22    Deferred Director Fee Election Form means the form which an Eligible
Director is required to execute and deliver to the Committee in order to defer
his receipt of all or any portion of his Director Fees, which form; (a) shall be
delivered to the Committee: (i) in the first year that the Eligible Director
becomes eligible to defer his receipt of any portion of his Director Fees, no
later than thirty (30) days following the date that the Eligible Director
becomes eligible to defer his receipt of his Director Fees; and (ii) with
respect to any Director Fees which are to be deferred by an Eligible Director
for a calendar year following the calendar year in which the non-Employee
Director first becomes eligible to defer his Director Fees, no later than
December 31 of the calendar year ending immediately prior to the calendar year
in which any portion of the Eligible Director’s Fees is to be deferred; (b)
shall specify: (i) the portion, if any, of the Eligible Director’s Director Fees
which the Eligible Director is electing to defer; and (ii) the form in which
such deferred Director Fees are to be paid; and (c) shall contain such other
information as may be determined by the Committee in its discretion.


1.23    Director Fees means the total cash amount payable to a non-Employee
Director in connection with the services he provides to the Company as a member
of the Board of Directors, including, but not limited to, the non-Employee
Director’s Retainer Fee, any fees payable in connection with the attendance by
such non-Employee Director at any meetings of the Board of Directors or any
committee of the Board of Directors and any fees payable in connection with
duties performed by any such non-Employee Director as chairman of any committee
of the Board of Directors. The term Director Fees shall not include any awards
of restricted stock, stock options or other equity based compensation paid to
non-Employee Directors.
    
1.24    Director Fee Deferral Units means each Restricted Unit which is
allocated, pursuant to the provisions of Section 5.03, to the Account of a
Participant that is an Eligible Director. The term Director Fee Deferral Unit
shall include Retainer Fee Deferral Units credited to the Account of a
Participant that is an Eligible Director.


1.25    Eligible Director means each non-Employee member of the Board of
Directors.


1.26    Eligible Employee means each Employee who has been determined by the
Committee to be eligible for participation in this Plan. Any determination by
the Committee that an Employee is an Eligible Employee shall be conclusive and
binding on all persons.


1.27    Employee means each individual engaged in rendering services to an
Employer for wages as defined in Section 3121(a) of the Code.




--------------------------------------------------------------------------------






1.28    Employer means the Company and each Affiliate of the Company.


1.29    Executive Officer means: (a) the Company’s Chief Executive Officer; (b)
the Company’s President; (c) the Company’s principal financial officer; (d) the
Company’s principal accounting officer; (e) any Vice President of the Company
who is in charge of a principal business unit, division or function; (f) any
other officer of the Company who performs a policy making function for the
Company; (g) any officer of any Affiliate who performs policy making functions
for the Company; and (h) any other person who performs policy making functions
for the Company.


1.30    Fair Market Value means: (a) for purposes of determining the value of
one Share of Common Stock in connection with the calculation of the number of
Units to be credited to the Account of an Eligible Employee as of the end of any
calendar quarter to reflect the Eligible Employee’s deferral of his receipt of
any portion of his Base Salary, the average of the closing prices of a Share of
Common Stock as reported by the NASDAQ Stock Market on each business day which
occurs during the calendar quarter ending on the date as of which such Units are
to be credited to the Eligible Employee’s Account; (b) for purposes of
determining the value of one Share of Common Stock in connection with the
calculation of the number of number of Matching Units to be credited to the
Account of a Participant as of the end of any calendar quarter, the average of
the closing prices of a Share of Common Stock as reported by the NASDAQ Stock
Market on each business day which occurs during the calendar quarter ending on
the date as of which such Matching Units are to be credited to the Participant's
Account; (c) for purposes of determining the value of one Share of Common Stock
in connection with the calculation of the amount of any distributions to be made
upon the occurrence of a Change in Control, the closing price of a Share of
Common Stock as reported by the NASDAQ Stock Market on the day immediately
preceding the date the Change in Control occurs; and (d) for all purposes other
than the purposes described in Section 1.30(a), (b) and (c) above, the average
of the closing prices of a Share of Common Stock as reported by the NASDAQ Stock
Market on each of the two hundred (200) consecutive trading days immediately
preceding the date as of which the determination of Fair Market Value is to be
made.


1.31    Good Reason means that: (a) the Eligible Employee’s annual Base Salary
and/or annual Bonus is reduced or any other material compensation or benefit
arrangement for the Eligible Employee is materially reduced (and such reduction
is unrelated to the Company’s, a Company Affiliate’s or the Eligible Employee’s
performance); (b) the Eligible Employee’s duties or responsibilities are
negatively and materially changed in a manner inconsistent with the Eligible
Employee’s position (including status, offices, titles and reporting
requirements) or authority; (c) the Company requires the Eligible Employee’s
work location or residence to be relocated more than 50 miles from its location
as of the date a Merger Sale Agreement is executed; or (d) the Company or its
successor fails to offer the Eligible Employee a position after the Change in
Control comparable to that held by the Eligible Employee immediately prior to
the Change in Control.


1.32    Internal Revenue Code, Code and IRC each mean the Internal Revenue Code
of 1986, as amended.


1.33    Matching Percentage means the percentage determined and established by
the Committee for each Eligible Employee and used for purposes of calculating
the number of Matching Units to be credited to the Account of the Eligible
Employee, which percentage: (a) with respect to the amount of any Annual Base
Salary Deferral of an Eligible Employee, shall be an amount which is up to fifty
percent (50%) of the amount of such Eligible Employee’s Annual Base Salary
Deferral; and (b) with respect to the amount of any Annual Bonus Deferral of an
Eligible Employee, shall be an amount which is: (i) up to one hundred percent
(100%) for the first fifty percent (50%) of the amount of the such Eligible
Employee’s




--------------------------------------------------------------------------------




Annual Bonus Deferral; and (ii) up to fifty percent (50%) for the second fifty
percent (50%) of the amount of the Eligible Employee’s Annual Bonus Deferral.
The amount of an Eligible Employee’s Matching Percentage will be specified in
the Deferred Compensation Election Form which the Eligible Employee is required
to execute and deliver in connection with his deferral of any portion of his
Base Salary and/or Bonus.


1.34    Matching Units means: (a) Restricted Units allocated to the Account of
an Eligible Employee pursuant to Section 6.01 hereof and having an aggregate
value, determined as of the date Base Salary Deferral Units are allocated to the
Eligible Employee’s Account, equal to: (i) the amount of the Annual Base Salary
Deferral of the Eligible Employee; multiplied by (ii) the Matching Percentage
applicable to the Eligible Employee's Annual Base Salary Deferral; (b)
Restricted Units allocated to the Account of an Eligible Employee pursuant to
Section 6.01 hereof and having an aggregate value, determined as of the date
Bonus Deferral Units are allocated to the Eligible Employee’s Account, equal to:
(i) the amount of the Annual Bonus Deferral of the Eligible Employee; multiplied
by (ii) the Matching Percentage applicable to the Eligible Employee's Annual
Bonus Deferral; and (c) Restricted Units allocated to the Account of an Eligible
Director pursuant to Section 6.01 hereof (to reflect Retainer Fee Deferral Units
allocated to such Eligible Director’s Account pursuant to Section 5.03).


1.35    Maximum Deferral Percentage means: (a) when used with respect to an
Eligible Employee’s Annual Base Salary Deferral, the maximum percentage of the
Eligible Employee’s Base Salary which the Eligible Employee is eligible to defer
his receipt of for the calendar year applicable to such Annual Base Salary
Deferral; and (b) when used with respect to an Eligible Employee’s Annual Bonus
Deferral, the maximum percentage of the Eligible Employee’s Bonus which the
Eligible Employee is eligible to defer his receipt of for the calendar year
applicable to such Annual Bonus Deferral, each of which percentages shall be
established by the Committee for each Eligible Employee, in its discretion. The
amount of an Eligible Employee’s Maximum Deferral Percentage will be specified
in the Deferred Compensation Election Form which the Eligible Employee is
required to execute and deliver in connection with his deferral of any portion
of his Base Salary and/or Bonus.


1.36    Merger Sale means the consolidation, merger, or other reorganization of
the Company, other than: (a) any such consolidation, merger or reorganization of
the Company in which holders of Common Stock immediately prior to the earlier
of: (i) the Board of Director’s approval of such consolidation, merger or other
reorganization; or (ii) the date of the stockholders meeting in which such
consolidation, merger or other reorganization is approved; continue to hold more
than seventy percent (70%) of the outstanding voting securities of the surviving
entity immediately after the consolidation, merger, or other reorganization; and
(b) any such consolidation, merger or other reorganization which is effected
pursuant to the terms of a Merger Sale Agreement which provides that the
consolidation, merger or other reorganization contemplated by the Merger Sale
Agreement will not constitute a Change in Control for purposes of this Plan.


1.37    Merger Sale Agreement means an agreement between the Company and any one
or more other persons, firms, corporations or other entities (which are not
Affiliates of the Company) providing for a consolidation, merger or other
reorganization in which the holders of Common Stock of the Company immediately
prior to the Company’s execution of such agreement do not hold more than seventy
percent (70%) of the outstanding voting securities of the surviving entity
immediately after the consummation of the consolidation, merger, or other
reorganization contemplated by such agreement.


1.38    Participant means each Eligible Employee and each Eligible Director who
becomes a participant in the Plan pursuant to Article 3.






--------------------------------------------------------------------------------




1.39    Plan means this non-qualified plan of deferred equity based incentive
compensation known as the Gibraltar Industries, Inc. 2015 Management Stock
Purchase Plan.


1.40    Plan Year means the twelve (12) consecutive month period beginning
January 1, 2016 and each twelve (12) consecutive month period beginning on each
January 1 thereafter.


1.41    Restricted Unit means each Unit (whether a Base Salary Deferral Unit, a
Bonus Deferral Unit, a Director Fee Deferral Unit or a Matching Unit) credited
to the Account of a Participant and any additional units which may be credited
to a Participant’s Account with respect to such Units pursuant to the provisions
of Section 6.03 hereof.


1.42    Restricted Stock means Shares which have been granted pursuant to the
Omnibus Plan subject to specified restrictions on the transferability of such
Shares.


1.43    Retainer Fee means the annual amount payable by the Company to a
non-Employee Director as a retainer for his services as a member of the Board of
Directors excluding amounts: (a) paid to the non-Employee Director: (i) for
attendance at meetings of the Board of Directors; (ii) for attendance at
meetings of any committee of the Board of Directors; (iii) to serve as a
chairman of any Committee of the Board of Directors; (b) attributable to awards
of Restricted Stock or any other equity interest in the Company; (c)
attributable to the vesting of shares of Restricted Stock of the Company; or (d)
the exercise of any options to purchase Shares.


1.44    Retainer Fee Deferral Unit means each Restricted Unit which is
allocated, pursuant to the provisions of Section 5.03 to the Account of a
Participant that is an Eligible Director and reflects the portion, if any, of
the Retainer Fee which has been deferred by the Eligible Director.


1.45    Share means a share of Common Stock.


1.46    Unit means a unit of measurement equivalent to one Share, with none of
the attendant rights of a shareholder of such Share, (including among the rights
which the holder of a Unit does not have are the right to vote such Share and
the right to receive dividends thereon), except to the extent otherwise
specifically provided herein.




ARTICLE 2.
OVERVIEW OF PLAN OPERATION


2.01    General Description of Plan Operation. In general, the Plan will be
operated in the manner described in this Section 2.01. The more specific
provisions relating to the Plan and its operation are contained in the remaining
Articles of this Plan.


(a)Individual Employees will be selected for participation in the Plan by the
Committee. The Committee will provide written notice to each Employee that is
selected for participation on the Plan. Each non-Employee Director will, by
virtue of such status, be eligible to participate in the Plan. If an Employee
who has been selected for participation in the Plan decides that he or she wants
to participate in the Plan for any particular year, the Employee must execute
and deliver a Deferred Compensation Election Form to the Committee on or before
the date specified in Section 2.01(c) below. If a non-Employee Director decides
that he or she wants to participate in the Plan for any particular year, the
non-Employee Director must execute and deliver a Deferred Director Fee Election
Form to the Committee on or before the date specified in Section 2.01(c) below.
Each Deferred Compensation Election Form and each Deferred Director Fee Election
Form must specify the form in which the Annual




--------------------------------------------------------------------------------




Base Salary Deferral, the Annual Bonus Deferral or the Annual Director Fee
Deferral attributable to the election made in the Participant’s Deferred
Compensation Election Form, whichever the case may be, is to be paid.


(b)If an Employee is selected for participation in the Plan, the Employee will
be entitled to defer receipt of up to twenty-five percent (25%) of the Base
Salary that the Employee is entitled to receive and up to one hundred percent
(100%) of the Bonus that the Employee is entitled to receive under the Annual
Bonus Plan. The Maximum Deferral Percentage of each Employee that is selected
for participation in the Plan will be specified in the written notice which is
provided to the Employee of his selection for participation in the Plan. In
addition, each Eligible Director will be entitled to defer up to one hundred
percent (100%) of his Director Fees.


(c)Due to applicable tax rules: (i) an Eligible Employee that elects to defer
any portion of his Base Salary must file his Base Salary Deferral Election Form
with the Committee no later than December 31 of the calendar year immediately
preceding the calendar year in which the Base Salary which he is electing to
defer will be paid; (ii) an Eligible Employee that elects to defer his receipt
of payment of all or any portion of his Bonus must file his Bonus Deferral
Election Form with the Committee no later than June 30 of the calendar year in
which he performs the services which will give rise to his entitlement to
payment of the Bonus to be deferred; and (iii) an Eligible Director that elects
to defer any portion of his Director Fees must file his election to defer any
portion of his Director Fees with the Committee no later than December 31 of the
calendar year immediately preceding the calendar year in which the Director Fees
which he is electing to defer will be paid. In the first year that an individual
becomes an Eligible Employee or a non-Employee Director, the individual will be
required to deliver a Deferred Compensation Election Form or a Deferred Director
Fee Election Form, whichever the case may be, to the Committee and such
elections will only be effective with respect to Base Salary, Bonuses and
Director Fees payable after the applicable election form is delivered to the
Committee.


(d)If an Eligible Employee elects to defer his receipt of payment of a portion
of his Base Salary, at the time his Base Salary is payable (which is in the
calendar year following the calendar year in which he makes his election to
defer his Base Salary), the portion of his Base Salary which he has elected to
defer will not be paid to him and, instead, the Committee will, at the end of
each calendar quarter, credit an Account which will be established for his
benefit with a number of Restricted Units equal to the number of Shares he could
have purchased using the portion of his Base Salary which was deferred for the
calendar quarter at a price per Share equal to the Fair Market Value of a Share
determined as of the end of the applicable calendar quarter.


(e)    If an Eligible Employee elects to defer his receipt of payment of all or
any portion of his Bonus, at the time his Bonus is payable (which is in the
calendar year following the calendar year in which he performs the services
giving rise to his entitlement to payment of a Bonus), the portion of his Bonus
which he has elected to defer will not be paid to him and, instead, the
Committee will credit an Account which will be established for his benefit with
a number of Restricted Units equal to the number of Shares he could have
purchased using the deferred portion of his Bonus at a price per Share equal to
the Fair Market Value of a Share on the date he receives (or would have
received) payment of his Bonus.


(f)    If an Eligible Director elects to defer his receipt of payment of any
portion of his Director Fees, on each date that he is entitled to payment of the
portion of his Director Fees which he has elected to defer, whether attributable
to Retainer Fees, fees for attendance at meetings of the Board of Directors or
any committee thereof, or any other fees, a portion (stated as a percentage) of
the type of the Director Fees which he has elected to defer will not be paid to
him and, instead, the Committee will credit an Account which will be established
for his benefit with a number of Restricted Units equal to the




--------------------------------------------------------------------------------




number of Shares he could have purchased using the deferred portion of the type
of the Director Fees which he has elected to defer at a price per Share equal to
the Fair Market Value of a Share determined as of the date Director Fee Deferral
Units are to be allocated to the Director’s Account as provided for in the
Deferred Director Fee Election Form.


(g)    In addition to the Base Salary Deferral Units that are credited, as
described in (d) above, to the Account of a Participant that is an Eligible
Employee, at the same time that Base Salary Deferral Units are credited to such
Eligible Employee’s Account, the Committee will credit the Eligible Employee’s
Account with an additional number of Restricted Units (Matching Units) which
have an aggregate Fair Market Value, determined as of the date that Base Salary
Deferral Units are credited to the Account of the Eligible Employee, equal to
the total amount of the Base Salary which was deferred by the Eligible Employee
during the calendar quarter which ends on the date that Base Salary Deferral
Units are credited to the Participant’s Account, multiplied by the Matching
Percentage applicable to the Eligible Employee’s deferral of his Base Salary.
Similarly, in addition to the Bonus Deferral Units that are credited, as
described in (e) above, to the Account of a Participant that is an Eligible
Employee, at the same time that Bonus Deferral Units are credited to such
Eligible Employee’s Account, the Committee will credit the Eligible Employee’s
Account with an additional number of Restricted Units (Matching Units) which
have an aggregate Fair Market Value, determined as of the date that Bonus
Deferral Units are credited to the Account of the Eligible Employee, equal to
the total amount of the Bonus which was deferred by the Eligible Employee
multiplied by the Eligible Employee’s Matching Percentage applicable to the
Eligible Employee’s deferred Bonus.


(h)    In addition to the Director Fee Deferral Units credited to the Account of
a Participant that is an Eligible Director as described in (f) above, at the
same time that Director Fee Deferral Units are credited to such Eligible
Director’s Account, the Committee will credit the Eligible Director’s Account
with an additional number of Matching Units equal to the number of Retainer Fee
Deferral Units, if any, credited to the Eligible Director’s Account.


(i)    The total value of the Restricted Units credited to the Account of a
Participant that is an Eligible Employee will not be distributable to the
Eligible Employee until the Eligible Employee’s employment is terminated or, if
earlier, the date a Change in Control occurs. However, if the Eligible
Employee’s employment is terminated before he has attained age sixty (60), the
Matching Units credited to the Eligible Employee’s Account will be forfeited and
the amount which is distributable to the Eligible Employee will only consist of
an amount equal to the value of the Bonus Deferral Units and/or the Base Salary
Deferral Units credited to the Eligible Employee’s Account.


(j)    The total value of the Restricted Units credited to the Account of a
Participant that is an Eligible Director will not be distributable to the
Eligible Director until the date on which the Eligible Director’s status as a
member of the Board of Directors is terminated or, if earlier, the date a Change
in Control occurs. However, if the Eligible Director’s status as a member of the
Board of Directors is terminated before he has attained age sixty (60), the
Matching Units credited to the Eligible Director’s Account will be forfeited and
the amount which is distributable to the Eligible Director will only consist of
an amount equal to the value of the Director Fee Deferral Units credited to the
Eligible Director’s Account.


(k)    At the time a Participant becomes entitled to a distribution, the number
of Restricted Units credited to the Participant’s Account (and not forfeited)
will be converted (hypothetically and for accounting purposes only) to a cash
amount equal to the total number of Restricted Units credited to the
Participant’s Account (and not forfeited) multiplied by the Fair Market Value of
one Share




--------------------------------------------------------------------------------




determined as of the date the Participant becomes entitled to a distribution.
The Committee will separately identify the cash amount attributable to each
Annual Base Salary Deferral and any related Matching Units, each Annual Bonus
Deferral and any related Matching Units and each Annual Director Fee Deferral
and related Matching Units applicable to the Participant. However, as indicated
in Sections 2.01(i) and (j) above, if the Participant’s employment or status as
a member of the Board of Directors is terminated before he has attained at least
age sixty (60), the total number of Restricted Units which are credited to the
Participant’s Account will not include any Matching Units.


(l)    With respect to amounts which a Participant is entitled to receive based
on Base Salary and Bonus or Director Fees deferred by the Participant under this
Plan, if: (i) the Participant is entitled to a distribution because his
employment has been terminated or his status as a member of the Board of
Directors has been terminated; and (ii) if the value of the Participant’s
Account which is attributable to Base Salary and Bonus or Director Fees deferred
by the Participant, when combined with the value of the Participant’s account,
established under the terms of the Gibraltar Industries, Inc. Management Stock
Purchase Plan (the “2005 MSPP”) as effective under the terms of the Gibraltar
Industries, Inc. 2005 Equity Incentive Plan, exceeds the applicable dollar
amount provided for under Section 402(g)(1)(B) of the Code (as adjusted by the
Secretary of the Treasury); then (iii)(A) the value of each Annual Base Salary
Deferral and the value of any Matching Units attributable to such Annual Base
Salary Deferral shall be distributed to the Eligible Employee in one lump sum
payment, in five (5) substantially equal annual payments or in ten (10)
substantially equal annual payments, whichever form of distribution has been
elected by the Eligible Employee in the Base Salary Deferral Election Form which
gave rise to the Annual Base Salary Deferral; (B) the value of each Annual Bonus
Deferral and the value of any Matching Units attributable to such Annual Bonus
Deferral shall be distributed to the Eligible Employee in one lump sum payment,
in five (5) substantially equal annual payments or in ten (10) substantially
equal annual payments, whichever form of distribution has been elected by the
Eligible Employee in the Bonus Deferral Election Form which gave rise to the
Annual Bonus Deferral; and (C) the value of each Annual Director Fee Deferral
and the value of any Matching Units attributable to such Annual Director Fee
Deferral shall be distributed to the Eligible Director in one lump sum payment,
in five (5) substantially equal annual payments or in ten (10) substantially
equal annual payments, whichever form of distribution has been elected by the
Eligible Director in the Director Fee Deferral Election Form which gave rise to
the Annual Director Fee Deferral. With respect to amounts which a Participant is
entitled to receive based on Base Salary and Bonus or Director Fees deferred by
the Participant, if the Participant is entitled to a distribution because his
employment has been terminated or his status as a member of the Board of
Directors has been terminated and if the value of the Participant’s Account
which is attributable to Base Salary, Bonus or Director Fees deferred by the
Participant, when combined with the value of the Participant’s account,
established under the terms of the 2005 MSPP is less than or equal to the
applicable dollar amount provided for under Section 402(g)(1)(B) of the Code (as
adjusted by the Secretary of the Treasury), then such cash value shall be
distributed to the Participant in one lump sum. Distribution of any lump sum
contemplated by the preceding provisions of this Section 2.01(l) and
distribution of the first installment of any series of annual installments
contemplated by this Section 2.01(l) will be made in the first calendar month
following the end of the six (6) month period which begins on the first day
following the date the Participant’s employment or status as a member of the
Board of directors is terminated and, if distribution is to be made in
installments, subsequent installments shall be distributed in each January
thereafter until the end of the installment period selected by the Participant.
The payments required to be made to the Participant as described above in this
Section 2.01(l) shall be paid in cash less applicable withholding taxes. For the
avoidance of doubt, if the value of a Participant’s Account attributable to Base
Salary and Bonus or Director Fees deferred by the Participant, including any
applicable Matching Units, when combined with the value of the Participant’s
account, established under the terms of the 2005 MSPP, exceeds the applicable
dollar amount provided for under Code Section 402




--------------------------------------------------------------------------------




(g)(1)(B) of the Code (as adjusted by the Secretary of the Treasury), then each
Annual Base Salary Deferral, each Annual Bonus Deferral and each Annual Director
Fee Deferral and the Matching Units attributable to any such Annual Base Salary
Deferral, Annual Bonus Deferral or Annual Director Fee Deferral may be paid in
one of the three optional forms for distribution provided for such amounts,
whichever form is selected by the Participant with respect to such Annual Base
Salary Deferral, Annual Bonus Deferral or Annual Director Fee Deferral in the
Base Salary Deferral Election Form, the Bonus Deferral Election Form or the
Director Fee Deferral Election Form which is delivered by the Participant to the
Committee with respect to any such Annual Base Salary Deferral, Annual Bonus
Deferral or Annual Director Fee Deferral.


(m)    During the period between the date the Participant’s Account is converted
to cash and the date the entire value of the Participant’s Account is
distributed, the value of the Account shall be increased by interest at an
annual rate equal to the Applicable Interest Rate, compounded annually.


(n)    If a Participant is entitled to a distribution because a Change in
Control has occurred, on the date such Change in Control occurs, each
Participant shall be paid an amount, in one lump sum payment less applicable
withholding taxes, equal to the total number of Restricted Units credited to the
Participant’s Account multiplied by the Fair Market Value of one Share
determined as of the date on which the Change in Control occurs.


ARTICLE 3.
PARTICIPATION


3.01    Commencement of Participation by Eligible Employees. As soon as possible
after the Committee determines that an Employee has become an Eligible Employee,
the Committee shall deliver a written notice to such Employee informing him that
he is eligible to become a Participant in this Plan and that he will become a
Participant in this Plan upon his execution and delivery to the Committee of a
Deferred Compensation Election Form. If an Employee receives a written notice
from the Committee that he is eligible to become a Participant in the Plan and
the Employee does not execute and deliver a Deferred Compensation Election Form
to the Committee within the time period provided for by the Committee, the
Employee shall not thereafter be eligible to become a Participant in the Plan
with respect to any subsequently payable Base Salary or Bonus unless, prior to
the time that the Employee must deliver a Deferred Compensation Election Form to
the Committee with respect to such subsequently payable Base Salary or Bonus,
the Committee provides the Employee written notice that he is eligible to become
a Participant in the Plan with respect to any such subsequently payable Bonus or
Base Salary, and the Employee executes and delivers a Deferred Compensation
Election Form to the Committee prior to the time that the Employee must deliver
a Deferred Compensation Election Form to the Committee with respect to such
subsequently payable Bonus or Base Salary.


3.02    Deferred Bonus and Base Salary Election Form. The Committee shall
provide each Eligible Employee with a Deferred Base Salary Election Form within
a reasonable period of time before December 31 of each year the Eligible
Employee is entitled to defer his receipt of a portion of his Base Salary. The
Committee shall also provide each Eligible Employee with a Bonus Deferral
Election Form on or before June 30 of each calendar year in which the Eligible
Employee performs the services for the Employer resulting in the entitlement to
payment of a Bonus (which the Eligible Employee may elect to defer the receipt
of) in the following calendar year. The Deferred Compensation Election Form
provided to each Eligible Employee shall specify the amount of the Base Salary
and/or Bonus that the Eligible Employee is electing to defer, the amount of the
Eligible Employee’s Matching Percentage and shall specify the form in which
distribution of the Annual Base Salary Deferral or the Annual Bonus Deferral
arising from such Deferred Compensation Election Form is to be made.




--------------------------------------------------------------------------------




3.03    Commencement of Participation by Eligible Directors. Each Eligible
Director shall be eligible to become a Participant in this Plan at any time and
shall become a Participant in the Plan upon his execution and delivery to the
Committee of a Deferred Director Fee Election Form within the time provided for
by the Committee. The Committee shall provide each Eligible Director with a
Deferred Director Fee Election Form within a reasonable period of time before
December 31 of each year the Eligible Director is entitled to defer his receipt
of his Director Fees. The Deferred Director Fee Election Form provided to each
Eligible Director shall specify the amount of the Retainer Fee and any other
Director Fee that the Eligible Director is electing to defer and shall specify
the form in which the Annual Director Fee Deferral attributable to the Deferred
Director Fee Election Form is to be made.


3.04    Termination of Participation. Each individual that becomes a Participant
in the Plan shall continue to participate until the full value of his Account
has been distributed to him or his Beneficiary.






ARTICLE 4.
DEFERRALS OF BASE SALARY AND BONUSES


4.01    Base Salary Deferrals. Each Eligible Employee shall be entitled to defer
his or her receipt of a portion of his or her Base Salary by executing and
delivering a Deferred Base Salary Election Form to the Committee within the time
provided for by Section 4.03 hereof. An Eligible Employee’s election to defer
any portion of his Base Salary shall become irrevocable upon his delivery to the
Committee of his executed Deferred Base Salary Election Form. The amount of the
Maximum Deferral Percentage applicable to the Eligible Employee's election to
defer any portion of his Base Salary shall be set forth in the Deferred Base
Salary Election Form. Notwithstanding anything to the contrary contained in this
Plan, the Maximum Deferral Percentage applicable to the aggregate amount of the
Base Salary which any Participant shall be permitted to defer his receipt of for
any Plan Year, shall be equal to twenty-five percent (25%) of the Base Salary
payable to the Participant.    


4.02    Bonus Deferrals. Each Eligible Employee shall be entitled to defer his
or her receipt of all or any portion of his or her Bonus by executing and
delivering a Deferred Bonus Election Form to the Committee within the time
provided for by Section 4.03 hereof. An Eligible Employee’s election to defer
all or any portion of his Bonus shall become irrevocable upon his delivery to
the Committee of his executed Deferred Bonus Election Form. The amount of the
Maximum Deferral Percentage applicable to the Eligible Employee's election to
defer any portion of his Bonus shall be set forth in the Deferred Bonus Election
Form. Notwithstanding anything to the contrary contained in this Plan, the
Maximum Deferral Percentage applicable to the amount of the Bonus which any
Participant shall be permitted to defer his receipt of for any Plan Year, shall
be equal to one hundred percent (100%) of the Bonus payable to the Participant
under the terms of the Annual Bonus Plan for services performed in the
immediately preceding calendar year.


4.03    Procedure for Making Base Salary and Bonus Deferrals. In order for a an
Eligible Employee to defer his receipt of any portion of the Base Salary, which
is payable to the Eligible Employee for services rendered in a calendar year,
the Eligible Employee must execute and deliver a Deferred Base Salary Election
Form to the Committee on or before December 31 of the calendar year immediately
preceding the year in which the services giving rise to the payment of such Base
Salary will be performed. In order for an Eligible Employee to defer his receipt
of any portion of the Bonus, if any, which is payable to the Eligible Employee
under the terms of the Annual Bonus Plan, the Eligible Employee must execute and
deliver a Deferred Bonus Election Form to the Committee on or before June 30 of
the calendar year in which the services giving rise to the payment of such Bonus
are performed. In the year that an Employee




--------------------------------------------------------------------------------




first becomes an Eligible Employee, the Employee must execute and deliver a
Deferred Base Salary Election Form to the Committee before the end of the thirty
(30) day period beginning on the date the Employee becomes an Eligible Employee
and the deferral of any Base Salary provided for by such Deferred Base Salary
Election Form shall only be effective with respect to Base Salary payable to the
Eligible Employee after the date the Deferred Base Salary Election Form is
delivered to the Committee.


4.04    Effect of Base Salary and Bonus Deferrals. If an Eligible Employee
elects to defer his receipt of all or any portion the Base Salary which he is
entitled to receive for services performed for the Company for a calendar year
or all or any portion of any Bonus which he is entitled to receive under the
Annual Bonus Plan for services performed for the Company for a calendar year,
the portion of the Base Salary or Bonus which the Eligible Employee has elected
to defer the receipt of (as set forth in the Deferred Compensation Election Form
which the Eligible Employee has delivered to the Committee) shall not be paid to
the Eligible Employee at the time such Base Salary or Bonus would otherwise have
been paid and, instead, the Eligible Employee’s Account shall be credited with a
number of Base Salary Deferral Units or Bonus Deferral Units, as applicable,
equal to the number of Shares (including fractional Shares) which could have
been purchased with the amount of the Annual Base Salary Deferral or the amount
of the Annual Bonus Deferral, as applicable, that has been deferred by the
Participant at a price per Share equal to: (a) in the case of a deferral by an
Eligible Employee of any portion of his Base Salary, the Fair Market Value of
one Share determined as of the last day of the applicable calendar quarter in
which the Base Salary Deferral Units are to be credited to the Eligible
Employee’s Account with respect to the Base Salary of the Eligible Employee
which was deferred in such calendar quarter; and (b) in the case of a deferral
by an Eligible Employee of a portion of his Bonus, the Fair Market Value of one
Share determined as of the date as of which the portion of the Eligible
Employee’s Bonus which has been deferred would otherwise have been paid to the
Eligible Employee.


ARTICLE 5.
DEFERRAL OF DIRECTOR FEES


5.01    Director Fee Deferrals. Each Eligible Director shall be entitled to
defer his receipt of all or any portion of his Director Fees by executing and
delivering a Deferred Director Fee Election Form to the Committee within the
time provided for by Section 5.02 hereof. An Eligible Director’s election to
defer any portion of his Director Fees shall become irrevocable upon his
delivery to the Committee of his executed Deferred Director Fee Election Form.


5.02    Procedure for Making Director Fee Deferrals. In order for an Eligible
Director to defer his receipt of any portion of the Director Fees which he is
entitled to receive for any calendar year, he must execute and deliver a
Deferred Director Fee Election Form to the Committee on or before December 31 of
the calendar year immediately preceding the calendar year in which any portion
of the Director Fees to be deferred by the Eligible Director are to be paid. In
the year that a Director first becomes an Eligible Director, the Director must
execute and deliver a Deferred Director Fee Election Form to the Committee
before the end of the thirty (30) day period beginning on the date the Director
becomes an Eligible Director and the deferral of any Director Fees provided for
by such Deferred Director Fee Election Form shall only be effective with respect
to Director Fees payable to the Eligible Director after the date the Deferred
Director Fee Election Form is delivered to the Committee.


5.03    Effect of Director Fee Deferrals. If an Eligible Director elects to
defer his receipt of any portion of the Director Fees payable to the Eligible
Director for a calendar year, the portion of the Director Fees which the
Eligible Director has elected to defer the receipt of (as set forth in the
Deferred Director Fee Election Form which the Eligible Director has delivered to
the Committee) shall be withheld from the Director Fees which are payable to the
Eligible Director for the calendar year in which the Eligible




--------------------------------------------------------------------------------




Director has elected to defer his receipt of any portion of his Director Fees
and instead, the Eligible Director’s Account shall be credited with a number of
Director Fee Deferral Units equal to the number of Shares (including fractional
shares) which could have been purchased with the amount of the Annual Director
Fee Deferral at a price per Share equal to the Fair Market Value of one Share
determined as of the date the Director Fee Deferral Units are allocated to the
Eligible Director’s Account. In addition, if an Eligible Director has elected to
defer any portion of his Retainer Fee, the total number of Director Fee Deferral
Units to be allocated to the Account of the Eligible Director shall include (in
a sub-account to be established by the Committee) a number of Retainer Fee
Deferral Units equal to the number of Shares which could have been purchased
with the amount of the Retainer Fee withheld from the Eligible Director’s
Retainer Fee at a price per Share equal to the Fair Market Value of one Share
determined as of the date the full amount of the Eligible Director’s Retainer
Fee (or any applicable installment thereof) would otherwise have been paid to
the Eligible Director.


ARTICLE 6.
MATCHING AND OTHER ALLOCATIONS


6.01    Matching Allocations. For each Plan Year that this Plan is in effect,
the Company shall make an allocation of Matching Units to the Account of each
Eligible Employee with respect to whom Base Salary Deferral Units and/or Bonus
Deferral Units have been credited as provided for by Section 4.04 and, if an
Eligible Director has elected to defer any portion of his Retainer Fee, to the
Account of each Eligible Director with respect to whom Retainer Fee Deferral
Units have been credited as provided for by Section 5.03. The number of Matching
Units to be credited to the Account of an Eligible Employee for any Plan Year in
which Base Salary Deferral Units have been credited to such Eligible Employee’s
Account shall be equal to the aggregate number of Shares (including fractional
shares) which could be purchased, at a price per share equal to the Fair Market
Value of one Share determined as of the date that Base Salary Deferral Units are
credited to the Eligible Employee’s Account, with an amount equal to: (a) the
amount of the Annual Base Salary Deferral; multiplied by (b) the Eligible
Employee’s applicable Matching Percentage. The number of Matching Units to be
credited to the Account of an Eligible Employee for any Plan Year in which Bonus
Deferral Units have been credited to such Eligible Employee’s Account shall be
equal to the aggregate number of Shares (including fractional shares) which
could be purchased, at a price per share equal to the Fair Market Value of one
Share determined as of the date that Bonus Deferral Units are credited to the
Eligible Employee’s Account, with an amount equal to: (y) the amount of the
Annual Bonus Deferral; multiplied by (z) the Eligible Employee’s applicable
Matching Percentage. The number of Matching Units to be credited to the Account
of an Eligible Director for any Plan Year in which Retainer Fee Deferral Units
have been credited to such Eligible Director’s Account shall be the same as the
number of Retainer Fee Deferral Units credited to the Eligible Director’s
Account for such Plan Year.


6.02    Forfeiture of Matching Units. If an Eligible Employee’s employment with
the Company is terminated before the date he has attained at least age sixty
(60), the Matching Units credited to the Eligible Employee’s Account shall be
forfeited on the date the Eligible Employee’s employment is terminated. If an
Eligible Director’s service as a member of the Board of Directors of the Company
is terminated before the date he has attained age sixty (60), the Matching Units
credited to the Eligible Director’s Account shall be forfeited. Notwithstanding
the foregoing, if an Eligible Employee’s employment with the Company is
terminated in connection with a Change in Control or if an Eligible Director’s
service with the Company is terminated in connection with a Change in Control,
the number of Matching Units credited to the Account of the Eligible Employee
and the number of Matching Units credited to the Account of the Eligible
Director shall not be forfeited even though the Eligible Employee




--------------------------------------------------------------------------------




or the Eligible Director has not attained age sixty (60) or has net been
employed or served as a Director for at least one (1) year.


6.03    Certain Anti-Dilutive Adjustments. In the event of any change in the
number of outstanding Shares of Common Stock without receipt of consideration by
the Company resulting from any stock dividend, stock split, recapitalization,
reorganization, merger, consolidation, split-up, combination or exchange of
Shares, or any rights offering to purchase Shares of Common Stock at a price
substantially below fair market value, or any similar change affecting the
Shares of Common Stock the number of Restricted Units credited to a
Participant’s Account on the date of such change shall be appropriately adjusted
consistent with such change in such manner as the Committee, in its sole
discretion, may deem equitable to prevent substantial dilution or enlargement of
the rights granted to, or available for, the Participants hereunder.


ARTICLE 7.
ACCOUNTS


7.01    Participant’s Account. The Committee shall establish and maintain an
Account in the name of each Eligible Employee to which the Committee shall
allocate Base Salary Deferral Units, Bonus Deferral Units and Matching Units. In
addition, the Committee shall establish and maintain an Account in the name of
each Eligible Director to which the Committee shall allocate Director Fee
Deferral Units (including, if applicable, a sub account separately identifying
the number of Director Fee Deferral Units which are Retainer Fee Deferral Units)
and Matching Units. Thereafter, at the time a Participant becomes entitled to a
distribution of the value of the Restricted Units credited to his Account, the
Participant’s Account shall be credited (hypothetically and for accounting
purposes only) with a dollar amount determined as provided in Section 8.01
below. The Accounts established by the Committee for Eligible Employees shall
include sub accounts representing the Base Salary Deferral Units and related
Matching Units for each Annual Base Salary Deferral and representing Bonus
Deferral Units and related Matching Units for each Annual Bonus Deferral. The
Accounts established by the Committee for Eligible Directors shall include sub
accounts representing Director Fee Deferral Units and related Matching Units for
each Annual Director Fee Deferral. Finally, the Accounts established by the
Committee for Participants in connection with its administration of this Plan
shall be for recordkeeping purposes and shall not require any segregation of any
assets of the Company.


7.02    Time of Allocation. In each Plan Year in which an Eligible Employee does
not, pursuant to the Eligible Employee's election, receive payment of a portion
of Base Salary which is payable to him in such Plan Year (which Base Salary
deferral is based on the Eligible Employee’s election, made in the preceding
Plan Year, to defer the payment of any Base Salary the Eligible Employee might
earn for such Plan Year), the Base Salary Deferral Units and Matching Units
required to be allocated to the Eligible Employee’s Account shall be allocated
to the Eligible Employee’s Account as of the last day of each calendar quarter
during the Plan Year with respect to which the Eligible Employee has elected to
defer a portion of his Base Salary. In each Plan Year in which an Eligible
Employee does not, pursuant to the Eligible Employee's election, receive payment
of the amount of the Bonus which is payable to him in such Plan Year (which
Bonus deferral is based on the Eligible Employee’s election to defer the payment
of any Bonus the Eligible Employee might earn for services performed in such
preceding Plan Year), the Bonus Deferral Units and Matching Units required to be
allocated to the Eligible Employee’s Account shall be allocated to the Eligible
Employee’s Account as of the date Eligible Employee would have been paid the
portion of his Bonus (attributable to services performed in the preceding Plan
Year) which he has elected to defer. In each Plan Year in which an Eligible
Director defers any portion of the Director Fees which are payable to him in
such Plan Year (which Director Fee deferral is based on the Eligible




--------------------------------------------------------------------------------




Director’s election, made in the preceding Plan Year), the Director Fee Deferral
Units required to be allocated to the Eligible Director’s Account shall be
allocated to the Eligible Director’s Account as of the date provided for in the
Deferred Director Fee Election Form and, if the Eligible Director has elected to
defer any portion of his Retainer Fee, Matching Units attributable to the
Eligible Director’s deferral of a portion of his Retainer Fee shall be allocated
to the Eligible Director’s Account on the date provided for in the Deferred
Director Fee Election Form.


7.03    Allocation Does Not Vest Any Interest. The fact that Base Salary
Deferral Units, Bonus Deferral Units, Director Fee Deferral Units and Matching
Units have been allocated to the Account of a Participant shall not vest in such
Participant or any Beneficiary any right, title or interest in any assets of the
Company except at such time or times and upon the terms and conditions herein
provided.


7.04    Statement of Account. At the time that Base Salary Deferral Units, Bonus
Deferral Units, Director Fee Deferral Units and Matching Units are credited to a
Participant’s Account (as provided for in Section 7.02 above) the Committee
shall provide a written notice to the Participant which states the number of
Base Salary Deferral Units, Bonus Deferral Units or the number of Director Fee
Deferral Units (whichever the case may be) and the number of Matching Units
credited to the Participant’s Account in connection with the Participant’s
deferral of his receipt of all or a portion of his Base Salary, the
Participant’s deferral of his receipt of a portion of his Bonus or the
Participant’s deferral of his receipt of a portion of his Director Fees,
together with a statement of the total number of Base Salary Deferral Units,
Bonus Deferral Units or the total number of Director Fee Deferral Units
(whichever the case may be) and the total number of Matching Units credited to
the Participant’s Account as of such date. In addition, as soon as practicable
following the end of each Plan Year, the Committee shall deliver: (a) to each
Eligible Employee that is a Participant: (i) a statement of the total number of
Base Salary Deferral Units, and Matching Units which are credited to the
Eligible Employee’s Account, and (ii) a statement of the total number of Bonus
Deferral Units, and Matching Units which are credited to the Eligible Employee’s
Account; and (b) to each Eligible Director that is a Participant, a statement of
the total number of Director Fee Deferral Units and Matching Units which are
credited to the Eligible Director’s Account. Finally, if, as provided by Section
8.01 hereof, the Participant’s Account is converted to cash (for accounting
purposes), as soon as practicable following the end of each Plan Year that the
Participant continues to have a balance in his Account, the Committee shall
deliver to such Participant a statement of the value of the Participant’s
Account and the amount of interest credited to the Participant’s Account for the
Plan Year.


ARTICLE 8.
DISTRIBUTIONS


8.01    Conversion of Account. (a) If an Eligible Employee’s employment with the
Company and all of its Affiliates is terminated, the Committee shall convert the
total number of Restricted Units credited to the Account of the Eligible
Employee to a cash value equal to the number of Restricted Units credited to the
Eligible Employee’s Account determined as of the date the Eligible Employee’s
employment is terminated multiplied by the Fair Market Value of one Share
determined as of the day immediately preceding the date an Eligible Employee’s
employment is terminated. For purposes of this Section 8.01(a), the total number
of Restricted Units which are credited to a Eligible Employee’s Account as of
the date the Eligible Employee’s employment is terminated shall not include any
Matching Units which are forfeited pursuant to the provisions of Section 6.02
hereof. The Committee shall separately identify the cash amount attributable to
each Annual Base Salary Deferral and any related Matching Units and the cash
amount attributable to each Annual Bonus Deferral and any related Matching Units
applicable to the Eligible Employee.




--------------------------------------------------------------------------------




(b)    If an Eligible Director’s membership on the Board of Directors is
terminated, the Committee shall convert the number of Restricted Units credited
to the Account of the Eligible Director to a cash value equal to the number of
Restricted Units credited to the Eligible Director’s Account determined as of
the date the Eligible Director’s membership on the Board of Directors is
terminated multiplied by the Fair Market Value of one Share determined as of the
day immediately preceding the date the Eligible Director’s membership on the
Board of Directors is terminated. For purposes of this Section 8.01(b), the
total number of Restricted Units which are credited to an Eligible Director’s
Account shall not include any Matching Units which are forfeited pursuant to the
provisions of Section 6.02 hereof. The Committee shall separately identify the
cash amount attributable to each Annual Director Fee Deferral and any related
Matching Units applicable to the Eligible Director.


(c)    Upon the occurrence of a Change in Control, the Committee shall convert
the total number of Restricted Units credited to the Accounts of all
Participants to a cash value equal, in the case of each Participant, to the
number of Restricted Units credited to the Participant’s Account determined as
of the date the Change in Control occurs multiplied by the Fair Market Value of
one Share determined as of the business day immediately preceding the date the
Change in Control occurs.


(d)    The conversion of the Participant’s Account to a cash value as
contemplated by Sections 8.01 (a), (b) and (c) shall be for accounting purposes
only and shall not require any segregation of any assets of the Company. In
addition, for purposes of determining the amount of interest to be credited to a
Participant’s Account pursuant to Section 8.02, the date on which the
Participant’s Account is converted to cash shall be: (i) in the case of the
termination of an Eligible Employee’s employment, the first day following the
date the Eligible Employee’s employment is terminated; and (ii) in the case of
the termination of an Eligible Director’s membership on the Board of Directors,
the first day following the date the Eligible Director’s membership on the Board
of Director’s is terminated.


8.02    Crediting of Interest. During the period beginning on the date a
Participant’s Account is converted to cash as determined pursuant to Section
8.01(d) above and ending on the day immediately preceding the date of the
payment to a Participant of the first installment of any series of installment
payments or the date a Participant receives payment of a lump sum distribution
of his Account, whichever the case may be, the Committee shall increase the cash
value of the Participant’s Account by interest at an annual rate equal to the
Applicable Interest Rate. In addition, in the case of installment payments
contemplated by Section 8.03, the value of the Participant’s Account shall be
increased by interest at an annual rate equal to the Applicable Interest Rate as
of the end of each Plan Year.


8.03    Distribution of Participant Accounts. (a) If a Participant’s employment
with the Employer or membership on the Board of Directors (whichever the case
may be) is terminated for any reason other than death and, as of the date the
Participant’s employment with the Employer or membership on the Board of
Directors is terminated, the value of the Participant’s Account (as determined
pursuant to Section 8.01(a) or (b) hereof, whichever is applicable), when
combined with the value of the Participant’s account, if any, under the 2005
MSPP, is greater than the applicable dollar amount provided for under Section
402(g)(1)(B) of the Code, as adjusted by the Secretary of the Treasury; then:
(i) the value of each Annual Base Salary Deferral contained in the Eligible
Employee’s Account and the value of any Matching Units attributable to such
Annual Base Salary Deferral shall be distributed to the Eligible Employee in one
lump sum payment or in five (5) or ten (10) consecutive annual installments,
whichever form of distribution of such Annual Base Salary Deferral has been
elected by the Eligible Employee in the Base Salary Deferral Election Form which
is attributable to such Annual Base Salary Deferral; (ii) the value of each
Annual Bonus Deferral contained in the Eligible Employee’s Account and the value
of any Matching Units attributable to such Annual Bonus Deferral shall be
distributed to the Eligible Employee in one lump sum payment or in five (5) or
ten (10) consecutive annual installments, whichever form of distribution of such




--------------------------------------------------------------------------------




Annual Bonus Deferral has been elected by the Eligible Employee in the Bonus
Deferral Election Form which is attributable to such Annual Bonus Deferral; and
(iii) the value of each Annual Director Fee Deferral contained in the Eligible
Director’s Account shall be distributed to the Eligible Director in one lump sum
payment or in five (5) or ten (10) consecutive annual installments, whichever
form of distribution of such Annual Bonus Deferral has been elected by the
Eligible Director in the Deferred Director Fee Election Form which is
attributable to such Annual Director Fee Deferral. For the avoidance of doubt,
if the value of a Participant’s Account, when combined with the value of the
Participant’s account, if any, under the 2005 MSPP, exceeds the applicable
dollar amount provided for under Section 402(g)(1)(B) of the Code, as adjusted
by the Secretary of the Treasury, each Annual Base Salary Deferral, each Annual
Bonus Deferral and each Annual Director Fee Deferral made by the Participant may
be paid, at the election of the Participant as contained in the applicable
Deferred Compensation Election Form for any such Annual Base Salary Deferral,
Annual Bonus Deferral or Annual Director Fee Deferral in one lump sum payment,
in five (5) consecutive substantially equal annual installments or in ten (10)
consecutive substantially equal annual installments.


(b)    If the Participant elects to receive any Annual Base Salary Deferral,
Annual Bonus Deferral or any Annual Director Fee Deferral in one lump sum
payment and the value of the Participant’s Account (as determined pursuant to
Section 8.01(a) or (b) hereof), when combined with the value of the
Participant’s account, if any, under the 2005 MSPP, is greater than the
applicable dollar amount provided for under Section 402(g)(1)(B) of the Code, as
adjusted by the Secretary of the Treasury, such lump sum payment shall be paid
to the Participant in the first calendar month occurring after the end of the
six (6) month period beginning on the date the Participant’s employment with the
Employer or membership on the Board of Directors is terminated. If the
Participant elects to receive any Annual Base Salary Deferral, Annual Bonus
Deferral or any Annual Director Fee Deferral in five (5) or ten (10) consecutive
annual installments and the value of the Participant’s Account (as determined
pursuant to Section 8.01(a) or (b) hereof), when combined with the value of the
Participant’s account, if any, under the 2005 MSPP, is greater than the
applicable dollar amount provided for under Section 402(g)(1)(B) of the Code, as
adjusted by the Secretary of the Treasury, the first installment in any such
series of installment payments shall be paid to the Participant in the first
calendar month occurring after the end of the six (6) month period beginning on
the date the Participant’s employment with the Employer or membership on the
Board of Directors is terminated and each of the remaining consecutive annual
installments shall be paid to the Participant in each January following the date
the first installment of the series of installment payments is paid to the
Eligible Employee. For the avoidance of doubt and for example, if an Eligible
Employee has elected to receive the any Annual Base Salary Deferral which is
attributable to Base Salary deferred on or after January 1, 2016 in ten (10)
annual installments and if the Eligible Employee’s employment is terminated in
the month of February, the first installment of the ten (10) consecutive annual
installments over which the value of such Annual Base Salary Deferral and any
related Matching Units is to be paid to the Eligible Employee will be paid in
the month of September in the year in which the Eligible Employee’s employment
is terminated, the second installment of the ten (10) consecutive annual
installments will be paid to the Eligible Employee in the month of January in
the first calendar year following the calendar year in which the Eligible
Employee’s employment is terminated and one installment of the eight (8)
remaining installments will be paid to the Eligible Employee in each of the
eight (8) consecutive months of January following the first January payment. If
the employment of the Eligible Employee described in the previous sentence is
terminated in the month of September, the first installment of the ten (10)
consecutive annual installments to be paid to the Eligible Employee will be paid
in the month of April of the calendar year following the calendar year in which
the Eligible Employee’s employment was terminated and the second installment of
the ten (10) consecutive annual installments will be paid to the Eligible
Employee in the month of January of the second calendar year following the
calendar year in which the Eligible Employee’s employment is terminated. If a
Participant




--------------------------------------------------------------------------------




elects to receive any Annual Base Salary Deferral, any Annual Bonus Deferral or
any Annual Director Fee Deferral which is attributable to Base Salary and/or
Bonus or Director Fees deferred on or after January 1, 2016 in five (5) or ten
(10) consecutive annual installments, the entire remaining balance in the
Participant’s Account attributable to such Annual Base Salary Deferral and
related Matching Units, such Annual Bonus Deferral and related Matching Units or
such Annual Director Fee Deferral and related Matching Units shall be
distributed to the Participant in the last installment of the series of
installments elected by the Participant.


(c)    If a Participant’s employment with the Employer or membership on the
Board of Directors is terminated as a result of his death and, as of the date
the Participant’s employment with the Employer or membership on the Board of
Directors is terminated, the value of the Participant’s Account (as determined
pursuant to Section 8.01(a) or Section 8.01(b) hereof), when combined with the
value of the Participant’s account, if any, under the 2005 MSPP, is greater than
the applicable dollar amount provided for under Section 402(g)(1)(B) of the
Code, as adjusted by the Secretary of the Treasury; then: (i) the value of each
Annual Base Salary Deferral contained in the Eligible Employee’s Account and the
value of any Matching Units attributable to such Annual Base Salary Deferral
shall be distributed to the Eligible Employee’s Beneficiary in one lump sum
payment or in five (5) or ten (10) consecutive annual installments, whichever
form of distribution of such Annual Base Salary Deferral has been elected by the
Eligible Employee in the Base Salary Deferral Election Form which is
attributable to such Annual Base Salary Deferral; (ii) the value of each Annual
Bonus Deferral contained in the Eligible Employee’s Account and the value of any
Matching Units attributable to such Annual Bonus Deferral shall be distributed
to the Eligible Employee’s Beneficiary in one lump sum payment or in five (5) or
ten (10) consecutive annual installments, whichever form of distribution of such
Annual Bonus Deferral has been elected by the Eligible Employee in the Bonus
Deferral election form which is attributable to such Annual Bonus Deferral; and
(iii) the value of each Annual Director Fee Deferral contained in the Eligible
Director’s Account shall be distributed to the Eligible Director’s Beneficiary
in one lump sum payment or in five (5) or ten (10) consecutive annual
installments, whichever form of distribution of such Annual Bonus Deferral has
been elected by the Eligible Director in the Director Fee Deferral Election Form
which is attributable to such Annual Director Fee Deferral. In connection with
the foregoing, if the Participant has elected to receive the portion of his
Account which is attributable to any Annual Base Salary Deferral, any Annual
Bonus Deferral or any Annual Director Fee Deferral deferred on or after January
1, 2016 in one lump sum payment and the value of the Participant’s Account (as
determined pursuant to Section 8.01(a) or (b) hereof), when combined with the
value of the Participant’s account, if any, under the 2005 MSPP, is greater than
the applicable dollar amount provided for under Section 402(g)(1)(B) of the
Code, as adjusted by the Secretary of the Treasury, the value of any such Annual
Base Salary Deferral, any Annual Bonus Deferral or any Annual Director Fee
Deferral (including, in each case, any related Matching Units) shall be
distributed to the Participant’s Beneficiary in one lump sum payment in the
first calendar month following the end of the ninety (90) day period which
begins on the date of the Participant’s death. If the Participant has elected to
receive the portion of his Account which is attributable to any Annual Base
Salary Deferral, any Annual Bonus Deferral or any Annual Director Fee Deferral
deferred on or after January 1, 2016 in five (5) or ten (10) consecutive annual
installments, and the value of the Participant’s Account (as determined pursuant
to Section 8.01(a) or (b) hereof), when combined with the value of the
Participant’s account, if any, under the 2005 MSPP, is greater than the
applicable dollar amount provided for under Section 402(g)(1)(B) of the Code, as
adjusted by the Secretary of the Treasury, the first installment in any such
series of installment payments shall be paid to the Participant’s Beneficiary in
the first calendar month occurring after the end of the ninety (90) day period
beginning on the date of the Participant’s death and each of the remaining
consecutive annual installments shall be paid to the Participant’s Beneficiary
in each January following the date the first installment of the series of
installment payments is paid to the Participant’s Beneficiary. If a Participant




--------------------------------------------------------------------------------




has elected to receive the portion of his Account which is attributable any
Annual Base Salary Deferral, any Annual Bonus Deferral or any Annual Director
Fee Deferral deferred on or after January 1, 2016 in five (5) or ten (10)
consecutive annual installments, the Participant’s employment with the Employer
or membership on the Board of Directors is terminated due to the Participant’s
death and the value of the Participant’s Account (as determined pursuant to
Section 8.01(a) or (b) hereof), when combined with the value of the
Participant’s account, if any, under the 2005 MSPP, is greater than the
applicable dollar amount provided for under Section 402(g)(1)(B) of the Code, as
adjusted by the Secretary of the Treasury, the entire remaining balance in the
Participant’s Account attributable to such Annual Base Salary Deferral and
related Matching Units, such Annual Bonus Deferral and related Matching Units or
such Annual Director Fee Deferral and related Matching Units shall be
distributed to the Participant’s Beneficiary in the last installment of the
series of installments elected by the Participant.


8.04    Distribution of Small Amounts. (a) If the employment of any Eligible
Employee is terminated for any reason other than death, and, as of the date of
the termination of the Eligible Employee’s employment, the value of any such
Eligible Employee’s Account (as determined pursuant to Section 8.01(a) hereof),
when combined with the value of the Eligible Employee’s account, if any, under
the 2005 MSPP, is less than or equal to the applicable dollar amount provided
for under Section 402(g)(1)(B) of the Code, as adjusted by the Secretary of the
Treasury, then, the Company shall, provided that the Company simultaneously
makes the payments required to be made to the Eligible Employee by Section
8.04(e) hereof, distribute the value of such Eligible Employee’s Account to the
Eligible Employee in one lump sum payment on the first business day following
the end of the six (6) month period beginning on the date the Eligible
Employee’s employment is terminated.


(b)    If the employment of any Eligible Employee is terminated due to death,
and, as of the date of the Eligible Employee’s death, the value of any such
Eligible Employee’s Account (as determined pursuant to Section 8.01(a)), when
combined with the value of the Eligible Employee’s account, if any, under the
2005 MSPP, is less than or equal to the applicable dollar amount provided for
under Section 402(g)(1)(B) of the Code, as adjusted by the Secretary of the
Treasury, then, the Company shall, provided that the Company simultaneously
makes the payments required to be made to the Eligible Employee’s Beneficiary by
Section 8.04(e) hereof, distribute the value of the Eligible Employee’s Account
to the Eligible Employee’s Beneficiary in one lump sum payment in the first
calendar month which begins after the end of the ninety (90) day period
beginning on the date of the Eligible Employee’s death.


(c)    If an Eligible Director’s membership on the Board of Directors is
terminated for any reason, including death, and, as of the date the Eligible
Director’s membership on the Board of Directors is terminated, the value of the
Eligible Director’s Account (as determined pursuant to Section 8.01(b) hereof),
when combined with the value of the Eligible Director’s account, if any, under
the 2005 MSPP, is less than or equal to the applicable dollar amount provided
for under Section 402(g)(1)(B) of the Code, as adjusted by the Secretary of the
Treasury, the value of such Eligible Director’s Account shall, provided that the
Company simultaneously makes the payments required to be made to the Eligible
Director by Section 8.04(e) hereof, be distributed to the Eligible Director or,
in the case of the termination of the Eligible Director’s membership on the
Board of Directors due to his death, to the Eligible Director’s Beneficiary, in
one lump sum payment in the first calendar month which begins after the end of
the ninety (90) day period beginning on the date the Eligible Director’s
membership on the Board of Directors is terminated.


(d)    In addition to the preceding provisions of this Section 8.04 which
describe the manner of distribution of the Account of a Participant upon the
termination of the Participant’s




--------------------------------------------------------------------------------




employment or membership on the Board of Directors, if the value of the Account
of a Participant, when combined with the value of the Participant’s account, if
any, under the 2005 MSPP, is less than or equal to the applicable dollar amount
provided for under Section 402(g)(1)(B) of the Code, as adjusted by the
Secretary of the Treasury, the Committee may, in its discretion, upon written
notice to the Participant but without consent or approval of such Participant,
require that a lump sum distribution of the value of the Participant’s Account
be made to the Participant at any time, even though the Participant’s employment
(in the case of a Participant who is an Employee) or the Participant’s service
as a member of the Company’s Board of Directors (in the case of a Participant
who is a Director) has not been terminated; provided that the Company
simultaneously makes the payments required to be made to the Eligible Director
by Section 8.04(e) hereof.


(e)Prior to or simultaneously with the cash-out payments under provided for
under Sections 8.04(a), (b), (c) and (d) above, the Company shall distribute to
the Participant, or if applicable, the Participant’s Beneficiary, the entire
amount of the Participant’s interest in all agreements, methods, programs, or
other arrangements with respect to which deferrals of compensation are treated
as having been deferred under a single nonqualified deferred compensation plan
under Treas. Reg. §1.409A-1(c)(2) such that, as a consequence of such
distributions, the entire amount of the Participant’s interest in the Plan and
all such other agreements, methods, programs, or arrangements is liquidated and
terminated in its entirety.


8.05    Determination of Amounts of Lump Sums and Installments. For purposes of
determining the amount of any lump sums payable pursuant to Section 8.03 or
Section 8.04 hereof, the amount to be distributed to any Participant shall be
equal to the value of the Participant’s Account determined as of the day
immediately preceding the date the payment is to be paid to the Participant. For
purposes of determining the amount of any installments to be paid pursuant to
the provisions of Section 8.03 hereof, the amount of each installment to be paid
to an Eligible Employee or an Eligible Director, as the case may be, shall be
equal to the value of the Participant’s Account determined as of the day
immediately preceding the date the installment is to be paid, divided by the
total number of annual installments remaining to be paid to the Participant.


8.06    Payment of Account. (a)    The installments required to be distributed
to a Participant pursuant to Section 8.03 shall be paid in one payment at the
time described in the applicable Section, in cash, less the amount of any
withholding taxes due with respect to any such payment.


(b)    The amount of any lump sum required to be distributed to a Participant
pursuant to Section 8.03 or Section 8.04, including amounts required to be
distributed to the beneficiary of an Eligible Employee or any Eligible Director,
shall be paid in one lump sum payment, in cash, less the amount of any
withholding taxes due with respect to any such payment.




8.07    Distribution on a Change in Control. Upon the occurrence of a Change in
Control, each Participant shall be paid an amount equal to the number of
Restricted Units credited to his Account, determined as of the date the Change
in Control occurs, multiplied by the Fair Market Value of a Share, determined as
of the business day immediately preceding the date the Change in Control occurs,
less any applicable withholding taxes. Upon the occurrence of a Change in
Control, the amount required to be paid to a Participant shall be paid to the
Participant in cash in one lump sum payment on the date the Change in Control
occurs.


8.08    Distributions on Death. Except to the extent otherwise specifically
provided in the foregoing provisions of this Article 8, any payment or
distribution required to be made to a Participant




--------------------------------------------------------------------------------




under the terms of this Plan shall, in the event of the death of the
Participant, be paid to the Participant’s Beneficiary at the same time and in
the same manner as the payments would have been made to the Participant if he
had not died.


ARTICLE 9.
ADMINISTRATION


9.01    The Committee. Except as provided in Section 1.19 hereof with respect to
Executive Officers and non-Employee Directors, the Committee shall consist of
the President and two (2) additional senior level management employees of the
Company, selected by the President and employed in a position which is at the
director level or any more senior position, which Committee shall be the
administrative committee which administers the Plan as the plan administrator.
The employees of the Company who are designated as being a member of the
Committee for purposes of administering the Plan for Eligible Employees who are
not Executive Officers or non-Employee Directors may be changed by the President
of the Company in his discretion. Any member of the Committee may resign by
delivering his written resignation to the Board of Directors.


9.02    General Duties and Responsibilities. The Committee shall administer the
Plan in accordance with its terms and shall have all powers necessary to carry
out the provisions of the Plan. Any interpretation, construction or
determination made in good faith shall be final and conclusive. The Committee
may correct any defect, supply any omission, or reconcile any inconsistency in
such manner and to such extent as shall be deemed necessary or advisable to
carry out the purpose of this Plan.


9.03    Allocation and Delegation of Responsibilities. The Committee may engage
agents to assist it in carrying out the ministerial, clerical and recordkeeping
portion of its administrative functions hereunder. The Committee members are
expressly authorized to allocate among themselves and/or delegate to other named
persons or parties, any ministerial, clerical and recordkeeping responsibilities
of the Committee relating to the administration of the Plan.


9.04    Records, Reporting and Disclosure. The Committee shall maintain all the
records necessary for the administration of the Plan. The Committee shall also
be responsible for preparing and filing such annual reports and tax forms as may
be required by law. The Committee shall furnish and/or make available for
inspection by each Participant covered under the Plan and to each Beneficiary
who is entitled to receive benefits under the Plan, such information and reports
as may be required by law.


9.05    Expenses and Compensation. The expenses necessary to administer the Plan
shall be borne by the Company. Expenses include, but are not limited to, those
involved in retaining necessary professional assistance from an attorney, an
accountant or an actuary. The Company shall furnish the Committee with such
ministerial, clerical and other administrative assistance as is necessary in the
performance of its duties.


9.06    Information from the Company. To enable the Committee to perform its
functions, the Company shall supply full and timely information to the Committee
on all matters relating to the Compensation of all Participants that are
Eligible Employees, their employment, their retirement, death, disability or
termination of employment, and such other pertinent facts as the Committee may
require. The Committee is entitled to rely on such information as is supplied by
the Company and shall have no duty or responsibility to verify such information.


9.07    Multiple Signatures. In the event that more than one person has been
duly nominated to serve on the Committee, one signature may be relied upon by
any interested party as conclusive evidence




--------------------------------------------------------------------------------




that the Committee has duly authorized the action therein set forth and as
representing the will of and binding upon the whole Committee. No person
receiving such documents or written instructions and acting in good faith and in
reliance thereon shall be obliged to ascertain the validity of such action under
the terms of this Plan. The Committee shall act by a majority of its members at
the time in office and such action may be taken either by a vote at a meeting or
in writing without a meeting.


9.08    General Fiduciary Liability. The Company, its Board of Directors, the
Committee and each member of the Committee shall not be liable for any actions
taken or omitted by any of them except for such acts involving gross negligence
or willful misconduct of the party to be charged. Nothing contained in this
Section 9.08 shall be deemed to release, discharge or otherwise limit the
liability of the Company, and any successor in interest to the Company for
payment to Participants of the amounts described in this Plan.


ARTICLE 10.
AMENDMENT AND TERMINATION


10.01    Amendment. The Board of Directors of the Company shall have the right
at any time and from time to time, without the consent of any Participant or
Beneficiary, to amend, in whole or in part, any or all of the provisions of this
Plan. Notwithstanding the foregoing, no amendment to the Plan shall be effective
to the extent that it has the effect of decreasing the value of a Participant’s
Account determined as of the date any such amendment is adopted or to the extent
it has the effect of depriving any Participant or the Beneficiary of any
Participant of any amount which, as of the date such amendment is adopted, has
irrevocably become payable (whether immediately or in the future) to such
Participant or Beneficiary under the terms of this Plan as in effect on the day
immediately preceding the date on which such amendment is executed.


10.02    Termination. Subject to the limitation on the right to amend this Plan
contained in Section 10.01 hereof, the Company, by action of its Board of
Directors shall have the right at any time to discontinue its allocations
hereunder and to terminate this Plan. Upon termination of this Plan, any amounts
payable to any Participants or Beneficiaries at the time this Plan is terminated
shall continue to be payable to such Participants or Beneficiaries as provided
for by this Plan.


ARTICLE 11.
MISCELLANEOUS


11.01    No Rights Created by Plan - Terms of Employment Not Affected. Neither
the establishment of the Plan nor any modification hereof, nor the creation of
any fund or account, nor the payment of any benefits, shall be construed as
giving to any Participant, Beneficiary or other person any legal or equitable
right against the Company, his Employer or any officer or Employee thereof or
the Committee, except as herein provided. Under no circumstances shall
participation in this Plan by an Employee constitute a contract of continuing
employment or in any manner obligate the Employer to continue the services of an
Employee. In addition, under no circumstances shall participation in this Plan
by a non-Employee Director constitute an agreement of the Company, the Board of
Directors or the stockholders of the Company to continue to nominate and elect
the non-Employee Director as a member of the Board of Directors.


11.02    Participants Rights Unsecured. The Plan shall at all times be entirely
unfunded and no provision shall at any time be made with respect to segregating
any assets of the Company for payment of any distributions hereunder. The rights
of a Participant or his Beneficiary to receive a distribution




--------------------------------------------------------------------------------




hereunder shall be an unsecured claim against the general assets of the Company
and neither the Participant nor his Beneficiary shall have any rights in or
against any specific assets of the Company.


11.03    No Guaranty of Benefits. This Plan has been established, in part, to
provide for the deferral of compensation of a select group of highly compensated
Employees of the Company. This Plan is unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974, as
amended. Nothing contained in this Plan shall be deemed to constitute a guaranty
by the Company or any other entity or person that the assets of the Company will
be sufficient to pay the benefits hereunder.


11.04    Benefits Non-Assignable. No benefit which shall be payable to any
person under this Plan, (including a Participant or his Beneficiary), shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the same shall be void and no such
benefit shall in any manner be liable for, or subject to, the debts, contracts,
liabilities, engagements or torts of any such person, nor shall it be subject to
attachment or legal process for or against such person, and the same shall not
be recognized by the Committee, except to such extent as may be required by law.


11.05    Construed Under Applicable Federal Law and New York Law. This Plan
shall be construed according to applicable Federal Law and the laws of the State
of New York and all provisions hereof shall be administered according to such
laws.


11.06    Masculine Gender to Include Feminine; Singular to Include Plural.
Wherever any words are used herein in the masculine gender they shall be
construed as though they were also used in the feminine gender in all cases
where they would so apply, and wherever any words are used herein in the
singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply.


11.07    Headings No Part of Plan. Heading of sections and subsections of this
Plan are inserted for convenience of reference only. They constitute no part of
this Plan are not to be construed in the construction hereof.


11.08    Effective Date. Subject to the approval of the terms of this Plan by
the stockholders of the Company at the annual meeting of the company’s
stockholders to be held on May 7, 2015, of the terms of this Plan shall become
effective and Eligible Employees and Eligible Directors shall have the
opportunity to make deferrals of their Base Salary, Bonus and Director Fees as
contemplated by this plan effective January 1, 2016.


11.09    Counterparts. This Plan may be executed in several counterparts, each
of which shall be deemed an original, and said counterparts shall constitute but
one and the same Plan and may be sufficiently evidenced by any one counterpart.


11.10    409A Savings Clause. If and to the extent that any provision of this
Plan would result in the payment or deferral of compensation in a manner which
does not comply with the provisions of Section 409A of the Code and the Treasury
regulations promulgated thereunder, such provisions shall, to the maximum extent
possible, be construed and interpreted in a manner which will cause such
provisions to be implemented in a manner which complies with the applicable
requirements of Section 409A and the Treasury regulations promulgated thereunder
so as to avoid subjecting any Participant to taxation under Section
409A(a)(i)(A) of the Code.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Gibraltar Industries, Inc. has caused this Plan to be
executed as of the 7th day of May, 2015.




 
GIBRALTAR INDUSTRIES, INC.
 
 
 
By:
/s/ Paul M. Murray
 
 
Paul M. Murray
 
 
Senior Vice President of Human Resources
 
 
and Organizational Development





